Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of May 12, 2015
by and between OXiGENE, Inc., a Delaware corporation (the “Company”), and
Dr. William Schwieterman, an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain Executive to serve as the Company’s Chief
Executive Officer and Executive has agreed to serve as the Company’s Chief
Executive Officer; and

WHEREAS, the Company and Executive desire to enter into an employment agreement
to set forth the terms and conditions on which Executive will serve as the
Company’s Chief Executive Officer;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, the Company and Executive hereby
agree as follows:

 

1. Employment.

1.1 Executive shall serve in the capacity of Chief Executive Officer, and shall
have the duties, responsibilities and authority assigned to Executive by the
Company’s Board of Directors (the “Board”) to whom he shall report. Executive
shall remain on the Board and shall serve in that capacity until such time as
the termination of his employment with the Company. Executive agrees that, upon
the effective date of his termination, he shall resign any and all Board
positions, with such resignation to take effect on the effective date of his
termination.

1.2 Executive, so long as he is employed hereunder, (i) shall devote
substantially all of his full professional time and attention to the services
required of him as an employee of the Company, except as otherwise agreed and
except as permitted in accordance with paid vacation time subject to the
Company’s existing vacation policy, and subject to the Company’s existing
policies pertaining to reasonable periods of absence due to sickness, personal
injury or other disability, (ii) shall use his best efforts to promote the
interests of the Company, and (iii) shall discharge his responsibilities in a
diligent and faithful manner, consistent with sound business practices.

 

2. Term.

The term of Executive’s employment under this Agreement shall commence at a date
mutually agreed upon by the parties and shall continue until terminated by
either party in accordance with Section 6 hereof (the “Employment Term”).

 

3. Base Salary; Annual Bonus; Stock Options.

3.1 During the Employment Term, Executive initially shall be paid an annual base
salary in the amount of $410,000 (such amount as adjusted, from time to time,
the “Base Salary”), payable in biweekly (26) installments in accordance with the
Company’s payroll schedule from time to



--------------------------------------------------------------------------------

time in effect. The Base Salary will be subject to review annually or on such
periodic basis (not to exceed annually) as the Company reviews the compensation
of its other senior executives and may be adjusted upwards in the sole
discretion of the Company’s Board of Directors (the “Board”) or its designee.

3.2 Executive will be eligible during each year of the Employment Term for
consideration for an annual bonus (the “Annual Bonus”) equal to up to fifty
percent (50%) of his then-current Base Salary, based upon the Company’s
assessment of the performance of Executive and the Company, at its sole
discretion, to be paid prior to March 15th of the year following the year in
which the Annual Bonus is earned. The Annual Bonus is based on the achievement
of individual and Company written goals established on an annual basis and on
overall Company performance. Executive shall be eligible for a pro-rated Annual
Bonus for 2015. The Board may in its discretion award Executive a more generous
bonus.

3.3 The Company shall grant to Executive, subject to approval by the
Compensation Committee of the Board, options to purchase one hundred fifty
thousand (150,000) shares of the Company’s common stock at an exercise price
equal to the fair market value of such stock on the date of grant pursuant to
and in accordance with the terms of the Company’s 2015 Stock Plan, subject to
the approval of such plan at the 2015 annual meeting of the Company’s
stockholders (the “Stock Plan”) and the Company’s standard form of option
agreement within 60 days of Executive’s first day of employment. To the extent
allowed bylaw, the options shall be treated as incentive stock options. The
options shall vest as follows: (a) 25% of the options will vest on the first
anniversary of the date of grant, and (b) the remaining 75% will vest in
substantially equal monthly installments over the next 36 months following such
first anniversary, such that the option is 100% vested as of the fourth
anniversary of the date of grant. Notwithstanding the foregoing, all of
Executive’s unvested equity shall accelerate and become immediately vested and
exercisable upon the conditions set forth in Section 7.3(c). In addition,
Executive shall be eligible to receive stock option grants, stock bonuses,
restricted stock grants or other equity compensation awards granted to Executive
from time to time by the Board in its sole discretion and to participate in any
equity compensation plan that may be established by the Company for Executive or
its executive team generally.

3.4 Minimum Sale Options. The Company shall grant to Executive, subject to
approval by the Compensation Committee of the Board, options to purchase
seventy-five thousand (75,000) shares of the Company’s common stock at an
exercise price equal to the fair market value of such stock on the date of grant
pursuant to and in accordance with the terms of the Company’s 2015 Stock Plan,
subject to the approval of such plan at the 2015 annual meeting of the Company’s
stockholders and the Company’s standard form of option agreement within 60 days
of Executive’s first day of employment (the “Minimum Sale Options”). The Minimum
Sale Options shall vest in full upon the effective date of a Change of Control
of the Company, if such Change of Control occurs during the Employment Term and
results from a sale of the Company as set forth in (i) and (ii) of the
definition of Change of Control in Section 7.3 hereof, and the value of the
Company’s common stock in connection with the Change of Control is at least
$15.00 per share (which amount shall be adjusted in the event of any stock split
of the Company’s common stock following the date of this Agreement).

 

2



--------------------------------------------------------------------------------

4. Benefits.

Executive shall be entitled to participate in employee benefit plans and
arrangements made available by the Company generally to its employees of
comparable title or responsibilities during the Employment Term. In addition,
the Company shall reimburse Executive or pay on his behalf (i) the costs of
furnished housing in San Francisco, inclusive of utilities, and the retention of
a rental car, and (ii) reimburse Executive or pay on his behalf the cost of one
economy class roundtrip airplane ticket between San Francisco and Mobile,
Alabama per month.

 

5. Business Expenses.

Executive shall be entitled to receive an American Express Corporate Card (or
other card should the Company change to another card issuer), for business
related expenses and prompt reimbursement will be made for all reasonable and
customary expenses incurred by him in performing services hereunder during the
Employment Term, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Company.

 

6. Termination.

6.1 Executive’s employment will terminate effective on the date of his death.

6.2 The Company may terminate Executive’s employment upon thirty (30) days’
prior written notice if Executive becomes Disabled. Executive will be considered
Disabled if he is unable to perform the essential functions of his position as
Chief Executive Officer, with or without a reasonable accommodation, for a
period of ninety (90) calendar days, whether or not consecutive, within any
rolling twelve (12) month period.

6.3 The Company may terminate Executive’s employment on contemporaneous written
notice for Cause. Cause means: (a) Executive’s substantial failure to perform
any of his duties as Chief Executive Officer or to follow reasonable, lawful
directions of the Board or any officer to whom Executive reports;
(b) Executive’s willful misconduct or willful malfeasance in connection with his
employment; (c) Executive’s commission of, conviction of, or plea of nolo
contendere to, any crime constituting a felony under the laws of the United
States or any state thereof, or any other crime involving moral turpitude;
(d) Executive’s material breach of any provision of this Agreement, the
Company’s bylaws or any other written agreement with the Company;
(e) Executive’s engaging in misconduct that causes significant injury to the
Company, financial or otherwise, or to its reputation; or (f) any act, omission
or circumstance constituting cause under the law governing this Agreement.

6.4 The Company may terminate Executive’s employment without Cause on sixty
(60) days’ prior written notice to the Executive.

6.5 Executive may resign his employment without Good Reason (as defined below in
Section 6.6) on thirty (30) days’ prior written notice to the Company.

6.6 Executive may resign his employment for Good Reason, provided that within
ninety (90) days following the occurrence of the event of Good Reason, Executive
gives the Company

 

3



--------------------------------------------------------------------------------

written notice, pursuant to Section 16, of such event. The Company has thirty
(30) days after the date the Company receives the notice to cure the event, and
if the Company fails to cure the event, Executive must resign his employment
within sixty (60) days of the notice date. “Good Reason” means the Company:
(a) materially reduces Executive’s title, or responsibilities; (b) relocates its
US headquarters more than sixty (60) miles from their current location (unless
the relocation results in the headquarters being closer to Executive’s
residence); (c) materially reduces Executive’s Base Salary; or (d) breaches a
material term of this Agreement. Good Reason must also meet the requirements for
a good reason termination in accordance with IRS Code Treasury
Regulation §1.409A-1(n)(2), and any successor statute, regulation and guidance
thereto.

6.7. Executive agrees to resign any and all Board and officer positions upon the
termination of his employment for any reason, which resignations shall take
effect on the effective date of the termination of his employment.

 

7. Payments on Termination.

7.1 If the Company terminates Executive’s employment because of Executive’s
death under Section 6.1, because Executive becomes Disabled under Section 6.2,
for Cause under Section 6.3, or due to Executive’s resignation from employment
without Good Reason under Section 6.5, the Company shall provide to Executive
the following termination compensation:

(a) a payment equal to the portion of Executive’s Base Salary that has accrued
prior to the termination that has not yet been paid;

(b) to the extent required by law and the Company’s written vacation policy, an
amount equal to the value of Executive’s accrued but unused vacation days
calculated at a rate of $1,576.92 per day (which accrual shall be subject to a
cap of vacation that may be accrued over one year and nine months);

(c) the amount of any expenses properly incurred by Executive on behalf of the
Company prior to the termination and not yet reimbursed; and

(d) the Annual Bonus related to the most recently completed calendar year, if
earned and not already paid ((a) through (d) are collectively the “Accrued
Obligations”).

The payments described in Sections 7.1(a), (b) and (d) shall be payable on
Executive’s last day of employment, or as otherwise allowable by law. The
expense reimbursement described in Section 7.1(c) shall be payable on
Executive’s last day of employment, or on the earliest practicable date after
Executive provides proof of the expenses and their business purpose.

7.2 If the Company terminates Executive’s employment without Cause under
Section 6.4 or Executive resigns his employment with Good Reason under
Section 6.6, the Company will provide Executive the following termination
compensation:

(a) the Accrued Obligations, payable in accordance with terms of Section 7.1
above;

 

4



--------------------------------------------------------------------------------

(b) payments equal to Executive’s then-current Base Salary for a period of
twelve (12) months, payable on the Company’s normal paydays; and

(c) should Executive timely elect and be eligible for COBRA coverage, payment of
Executive’s COBRA premiums for Executive and Executive’s immediate family’s
medical and dental insurance coverage for a period of twelve (12) months;
provided, that the Company shall have no obligation to provide such coverage if
Executive becomes eligible for medical and dental coverage with another
employer, provided that if the payment of the Executive’s premiums would violate
the nondiscrimination rules or cause the reimbursement of claims to be taxable
under the Patient Protection and Affordable Care Act of 2010 or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Patient Protection and
Affordable Act or Section 105(h) of the Code. Executive shall give prompt
written notice to the Company on attaining such eligibility.

7.3 If the Company terminates Executive’s employment without Cause under
Section 6.4 or Executive resigns his employment with Good Reason under
Section 6.6 in the one year period following the effective date of a Change in
Control, the Company will provide Executive the following termination
compensation:

(a) the Accrued Obligations, payable in accordance with terms of Section 7.1
above;

(b) a lump sum payment of an amount equal to twelve (12) months of Executive’s
then current Base Salary;

(c) all stock options, stock appreciation rights, restricted stock, and other
incentive compensation granted to Executive by the Company shall vest and be
immediately exercisable and Executive may exercise all such vested options and
rights, and shall receive payments and distributions accordingly; and

(d) should Executive timely elect and be eligible for COBRA coverage, payment of
Executive’s COBRA premiums for Executive and Executive’s immediate family’s
medical and dental insurance coverage for a period of twelve (12) months;
provided, that the Company shall have no obligation to provide such coverage if
Executive becomes eligible for medical and dental coverage with another
employer, provided that if the payment of the Executive’s premiums would violate
the nondiscrimination rules or cause the reimbursement of claims to be taxable
under the Patient Protection and Affordable Care Act of 2010 or Section 105(h)
of the Code, the Company paid premiums shall be treated as taxable payments and
be subject to imputed income tax treatment to the extent necessary to eliminate
any discriminatory treatment or taxation under the Patient Protection and
Affordable Act or Section 105(h) of the Code. Executive shall give prompt
written notice to the Company on attaining such eligibility.

Change in Control means: (i) any “Person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting

 

5



--------------------------------------------------------------------------------

securities held by the Company or its affiliates or by any employee benefit plan
of the Company) pursuant to a transaction or a series of related transaction
which the Board of Directors does not approve; (ii) a merger or consolidation of
the Company whether or not approved by the Board of Directors, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) at least 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; (iii) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of its assets; or (iv) a change in the composition of the
Board of Directors, as a result of which fewer than a majority of the directors
are Incumbent Directors, and provided in each such case the Change in Control
also meets the requirements of a “Change in Control Event” within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
Section 1.409A-3(i)(5). “Incumbent Directors” mean the directors who either
(A) are directors of the Company as of the date of this Agreement, or (B) are
elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the Incumbent Directors at the time
of such election or nomination (but shall not include an individual whose
election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

7.4 The payments described in Sections 7.2(b) and (c) and 7.3(b), (c) and
(d) shall be paid or commence, subject to Section 19 below, within ninety
(90) days of Executive’s termination of employment, provided that prior to the
expiration of the ninety (90) day period, Executive has delivered to the Company
a general release of claims in a form acceptable to the Company and the release
has become enforceable and irrevocable. If the ninety (90) day period begins in
one tax year and ends in the following tax year, the payments will commence in
the following tax year. In all cases, the first payment will include all amounts
that would have been paid to Executive under Sections 7.2(b) and (c) between the
date the termination of Executive’s employment became effective and the first
payment date.

7.5 The foregoing payments upon Executive’s termination shall constitute the
exclusive payments due Executive upon termination of his employment with the
Company under this Agreement or otherwise, provided, however that except as
stated above, such payments shall have no effect on any benefits which may be
payable to Executive under any plan of the Company which provides benefits after
termination of employment.

 

8. Taxes.

Any amounts or benefits payable or provided to Executive under this Agreement
shall be paid or provided to Executive subject to all applicable taxes required
to be withheld by the Company pursuant to relevant federal, state and/or local
law. Executive shall be solely responsible for all taxes imposed on Executive by
reason of his receipt of any amounts of compensation or benefits payable
hereunder. The Company makes no representation, warranty or promise regarding
the tax treatment of any payment or benefit provided to Executive.

 

6



--------------------------------------------------------------------------------

9 Confidentiality; Non-Solicitation.

9.1 As a condition of employment under this Agreement, Executive is required to
execute, deliver to the Company and comply with the Confidentiality and
Inventions Agreement attached hereto as Exhibit A.

9.2 While Executive is employed by the Company, and for a period of twelve
(12) months following the termination of his employment, neither Executive nor
any Executive-Controlled Person (as defined below) will, without the prior
written consent of the Company, directly or indirectly solicit for employment,
or make an unsolicited recommendation to any other person that it employs or
solicits for employment any person who is or was, at any time during the one
(1) year period prior to the termination date, an officer, Executive or key
employee of the Company or any affiliate of the Company. As used in this
Agreement, the term “Executive-Controlled Person” means any company,
partnership, firm or other entity as to which Executive possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such entity, whether through the ownership of voting securities, by
contract or otherwise.

9.3 Executive agrees that the provisions of this Section 9 are reasonable and
necessary for the Company’s protection and that they may not be adequately
enforced by an action for damages and that, in the event of a material breach of
this Section 9 by Executive or any Executive-Controlled Person, the Company
shall be entitled to apply for and obtain injunctive relief in any court of
competent jurisdiction to restrain the breach or threatened breach of such
violation or otherwise to enforce specifically such provisions against such
violation, without the necessity of the posting of any bond by the Company.
Executive further covenants under this Section 9 that the Company shall be
entitled to an accounting and repayment of all profits, compensation,
commissions, remuneration or other benefits that Executive directly or
indirectly has realized and/or may realize as a result of, growing out of or in
connection with any such violation. Such remedy shall, however, be cumulative
and not exclusive and shall be in addition to any injunctive relief or other
legal equitable remedy to which the Company is or may be entitled.

 

10 Indemnification

The Company, to the extent permitted by its Articles and By Laws, shall
indemnify Executive for all claims, losses, expenses, costs, obligations, and
liabilities of every nature whatsoever incurred by Executive to any third party
as a result of Executive’s acts or omissions as an employee of the Company, but
excluding from such indemnification any claims, losses, expenses, costs,
obligations, or liabilities incurred by Executive as a result of Executive’s bad
faith, willful misconduct or gross negligence.

 

11 Attorney’s Fees and Expenses

The Company and Executive agree that in the event of litigation arising out of
or relating to this Agreement, the prevailing party shall be entitled to
reimbursement from the other party to the prevailing party’s reasonable attorney
fees and expenses. Reimbursements under this Section 11 will be paid within
sixty (60) days from the date it is determined that Executive is entitled to
payment under this Section 11.

 

7



--------------------------------------------------------------------------------

12 Amendments

This Agreement may not be altered, modified or amended except by a written
instrument signed by each of the parties hereto.

 

13 Assignments

Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned or delegated by any party hereto without the prior written consent of
the other party; provided, however, that any payments and benefits owed to
Executive under this Agreement shall inure to the benefit of his heirs and
personal representatives.

 

14 Waiver.

Waiver by any party hereto of any breach or default by any other party of any of
the terms of this Agreement shall not operate as a waiver of any other breach or
default, whether similar to or different from the breach or default waived.

 

15 Severability

In the event that any one or more of the provisions of this Agreement shall be
or become invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

 

16 Notices

All notices and other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to Executive:

William Schwieterman, M.D.

If to OXiGENE:

OXiGENE, Inc.

701 Gateway Boulevard, Suite 210

South San Francisco, CA 94080

Attn: Chair of the Board of Directors

Or to such other address or such other person as Executive or the Company shall
designate in writing in accordance with this Section 16, except that notices
regarding changes in notices shall be effective only upon receipt.

 

8



--------------------------------------------------------------------------------

17 Headings

Headings to Sections in this Agreement are for the convenience of the parties
only and are not intended to be a part of, or to affect the meaning or
interpretation of, this Agreement.

 

18 Governing Law; Venue

This Agreement shall be governed by the laws of the State of California without
reference to the principles of conflict of laws. Each of the parties hereto
consents to the exclusive jurisdiction of the federal and state courts of the
State of California in connection with any claim or controversy arising out of
or connected with this Agreement, and said courts shall be the exclusive fora
for the resolution of any such claim or controversy. Service of process in any
such proceeding may be made upon each of the parties hereto at the address of
such party as determined in accordance with Section 16 of this Agreement,
subject to the applicable rules of the court in which such action is brought.

 

19 Compliance with Code Section 409A

19.1 If any of the benefits set forth in this Agreement are deferred
compensation under Section 409A of the Internal Revenue Code of 1986, as
amended, or any successor statute, regulation and guidance thereto (“Code
Section 409A”), any termination of employment triggering payment of such
benefits must constitute a “separation from service” under Code Section 409A
before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of Executive, but shall only act as a delay until such time as a
“separation from service” occurs.

19.2 It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Code Section 409A. Neither the Company nor Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Code Section 409A.

19.3 Any reimbursements or direct payment of Executive’s expenses subject to
Code Section 409A shall be made no later than the end of the calendar year
following the calendar year in which such expense is incurred by Executive. Any
reimbursement or right to direct payment of Executive’s expense in one calendar
year shall not affect the amount that may be reimbursed or paid for in any other
calendar year and a reimbursement or payment of Executive’s expense (or right
thereto) may not be exchanged or liquidated for another benefit or payment.

19.4 Notwithstanding any other provision of this Agreement to the contrary, the
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Code Section 409A(a)(1),
such that if a provision is ambiguous and may be interpreted in a manner that
complies with Code Section 409A(a)(1), the parties intend that interpretation to
apply. For purposes of clarification, this Section 19.4 shall be a rule of
construction and interpretation and nothing in this Section 19.4 shall cause a
forfeiture of benefits on the part of Executive.

 

 

9



--------------------------------------------------------------------------------

19.5 Notwithstanding any other provision of this Agreement to the contrary, if
any amount (including imputed income) to be paid to Executive pursuant to this
Agreement as a result of Executive’s termination of employment is “deferred
compensation” subject to Code Section 409A, and if Executive is a “Specified
Employee” (as defined under Code Section 409A) as of the date of Executive’s
termination of employment hereunder, then, to the extent necessary to avoid the
imposition of excise taxes or other penalties under Code Section 409A, the
payment of benefits, if any, scheduled to be paid by Company to Executive
hereunder during the first six (6) month period following the date of a
termination of employment hereunder shall not be paid until the date which is
the first business day after six (6) months have elapsed since Executive’s
termination of employment for any reason other than death. Any deferred
compensation payments delayed in accordance with the terms of this Section 19.5
shall be paid in a lump sum after six (6) months have elapsed since Executive’s
termination of employment. Any other payments will be made according to the
timing provided for herein.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, OXiGENE and Executive have caused this Agreement to be
executed as of the date first above written.

 

OXIGENE, INC.     DR. WILLIAM SCHWIETERMAN By:  

/s/ Frederick W. Driscoll

   

/s/ Dr. William Schwieterman

Name:   Frederick W. Driscoll     Title:   Chairman of the Board     May 10th,
2015

 



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONFIDENTIALITY AND INVENTION AGREEMENT